Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 5, 2017

                                    No. 04-17-00428-CV

                                       Javier MORA,
                                         Appellant

                                              v.

                                       Anna MORA,
                                         Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2001CI00776
                         Honorable Peter A. Sakai, Judge Presiding


                                       ORDER
       On November 21, 2017, this court received appellant’s brief. Appellant’s brief violates
Texas Rule of Appellate Procedure 9.9 in that documents contained in the appendix have not
been redacted to protect the minors’ identities.

       We, therefore, ORDER that appellant’s brief is STRICKEN. We further ORDER
appellant to file an amended appellant’s brief in compliance with TRAP 9.9 on or before
December 15, 2017.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2017.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court